 
EXHIBIT 10.1
 
EXCHANGE AGREEMENT AND
 
PLAN OF REORGANIZATION
 


THIS EXCHANGE AGREEMENT AND PLAN OF REORGANIZATION dated as of December 10,
2011, has been made and entered into between Richard Lawrence, Allen S. Mason,
Gordon Sumner, Jr., Michael M. Thacker and Damon Giovanielli (herein singularly
called the “Stockholder” and collectively called the “Stockholders”), and Sigma
Labs, Inc., a Nevada corporation (herein called “Sigma”).



WHEREAS, the Stockholders are the owners in the aggregate of ten thousand
(10,000) shares of Common Stock (“SAI Stock”) of Sumner Associates, Inc., a New
Mexico corporation (“SAI”), the SAI Stock constituting all of the issued and
outstanding shares of SAI; and


WHEREAS, the Stockholders are the owners in the aggregate of fourteen thousand
two hundred twenty-five (14,225) shares of Common Stock (“La Mancha Stock”) of
La Mancha Company, a New Mexico corporation (“La Mancha”), the La Mancha Stock
constituting all of the issued and outstanding shares of stock of La Mancha; and


WHEREAS, the Stockholders desire to transfer to Sigma and Sigma desires to
acquire from the Stockholders the SAI Stock and the La Mancha Stock for the
consideration and upon the terms and conditions hereinafter set forth, such
transaction to be a Plan of Reorganization under Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended;


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, the parties hereto agree as follows:


 
1.
Exchange of Stock:  On the terms and subject to the conditions set forth in this
Agreement, each of the Stockholders hereby agrees to assign and transfer to
Sigma on the Closing Date (as herein defined), free and clear of all liens,
pledges and encumbrances of any kind, nature or description, and Sigma agrees to
acquire from each of the Stockholders on said date, the number of shares of SAI
Stock and La Mancha Stock set forth opposite his name on the signature page of
this Agreement for an aggregate consideration as provided in Paragraph 2 hereof,
if, but only if, at the Closing Date 100% of all outstanding shares of SAI Stock
and La Mancha Stock are transferred to Sigma.  Each Stockholder hereby waives
all preferential purchase rights of whatever nature which the Stockholder has or
may have as to any of the outstanding shares of SAI Stock and La Mancha Stock.

 
 
2.
Consideration:  The consideration to be paid for the SAI Stock and the La Mancha
Stock by Sigma to the Stockholders shall be an aggregate number of shares of
presently authorized but unissued Common Stock of Sigma equal to $300,000
divided by the average closing price of Sigma’s Common Stock for the ten trading
days ended December 29, 2011; provided however, that the number of shares shall
not be less than twenty five million (25,000,000) or more than thirty five
million (35,000,000).  The shares to be issued by Sigma pursuant to this
Agreement are sometimes referred as the “Sigma Stock”.

 
 
3.
The Closing:  The exchange provided for herein shall be made at the offices of
Sigma, 3900 Paseo del Sol, Santa Fe, New Mexico 87507, or at such other place as
the parties shall mutually agree, at 10:00 A.M. on December 31, 2011, or at such
other time as the parties shall mutually agree upon in writing (such time being
herein called the “Closing Date”).  The Closing shall be effective as of the
close of business on December 31, 2011.

 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
On the Closing Date:  (i) the Stockholders shall deliver to Sigma stock powers
duly executed in blank, in proper form for transfer covering the transfer of all
of SAI Stock and La Mancha Stock and shall make available to Sigma the books and
records of SAI and La Mancha; and (ii) Sigma shall issue and deliver to the
Stockholders (in proportion among them to their ownership of SAI Stock and La
Mancha Stock) certificates representing the Sigma Stock registered in their
respective names.
 
 
4.
Management Structure of SAI and La Mancha: The organizational structure of SAI
and La Mancha shall be maintained after closing and the SAI and La Mancha
management and staff who are in place as of the date of Closing (including
officers, directors, contractors and employees) shall be retained in their
positions after closing for a period of at least two years if they are able and
choose to serve. The current directors of the two companies are Damon
Giovanielli, Richard Lawrence, Allen S. Mason, Gordon Sumner, Jr. and Michael M.
Thacker. Decisions relating to the management and operation of SAI and La Mancha
will continue to be made after Closing by the Boards of Directors and Officers
of SAI and La Mancha as provided in their bylaws.

 
 
After Closing, the financial affairs of Sumner and La Mancha will, for at least
two years, be managed and executed by their management structure in the same
manner as before Closing.  In particular, the Directors and Officers of SAI and
La Mancha will determine compensation for officers, directors and employees of
SAI and La Mancha who provide services to these corporations up to an aggregate
maximum of $45,000 per quarter (subject to upward adjustment by the Board of
Directors of Sigma) , however, the directors and officers of SAI and La Mancha
shall not be compensated except on a funds available basis after payment of all
operating expenses.

 
 
The employees of SAI and La Mancha will be eligible to participate, to the
extent possible, in any Sigma benefit plan made available by Sigma to all of its
employees.

 
 
5.
Access to Properties and Records of SAI and La Mancha:  From and after the date
of signing of this Agreement, the Stockholders shall cause SAI and La Mancha to
afford to the officers, attorneys, accountants and other authorized
representatives of Sigma, free and full access to the offices, properties, books
and records of SAI and La Mancha in order that Sigma may have full opportunity
to make such investigation as it shall desire to make of the affairs of SAI and
La Mancha, provided that such investigation shall not unreasonably interfere
with the operations of SAI and La Mancha, as the case may be. Sigma shall
provide to the Shareholders and their agents, accountants, attorneys and other
authorized agents the same access to the offices, properties, books and records
of Sigma as is to be provided by Shareholders to Sigma as required by this
paragraph in order for the Shareholders to make such investigations as they
shall desire to make of the affairs of Sigma, provided such investigation shall
not unreasonably interfere with the operations of Sigma.  All information
obtained by each party pursuant to this Paragraph 5 shall be retained in
confidence by such party.

 
 
6.
Representations and Warranties of Stockholders:  Each of the Stockholders
represents, warrants and agrees as follows:

 
 
(a)
Each of SAI and La Mancha is a corporation duly organized and existing and in
good standing under the laws of the State of New Mexico, and has the corporate
power to own its properties and to carry on its business as is now being
conducted in all states, if any, in which such business is conducted.

 
 
(b)
The SAI Stock and the La Mancha Stock, as set forth on the signature page
hereto, are validly issued and outstanding and are fully paid and
non-assessable, and there are no outstanding securities of either SAI or La
Mancha; and there are no outstanding subscriptions, options, warrants or other
agreements or commitments obligating SAI or La Mancha to issue any additional
shares of its capital stock of any class, or any options or rights with respect
thereto, or any securities convertible into any shares of stock of any class.

 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
(c)
Neither SAI nor La Mancha has any subsidiaries or affiliated companies of any
kind.

 
 
(d)
The Stockholders have furnished to Sigma true and correct copies of the Articles
of Incorporation and Bylaws of SAI and La Mancha.

 
 
(e)
The Stockholders are the owners of all of the shares of SAI Stock and La Mancha
Stock and have good and marketable title thereto and the absolute right to sell,
assign and transfer the same to Sigma free and clear of all liens, pledges,
encumbrances or any other claims of any kind.

 
 
(f)
Annexed hereto as Exhibit A are the respective balance sheets and profit and
loss statements of SAI and La Mancha, as of November 30, 2011, and for the
period then ended.  Said financial statements are correct and complete and
present fairly the financial condition of such companies as of November 30,
2011, and the result of their respective operations for the period then ended;
and they were prepared in conformity with generally accepted accounting
principles applied on a consistent basis.  Since November 30, 2011, there has
been no adverse change in the financial condition, business, properties, net
worth or operations of SAI and La Mancha and there have been no dividends or
other distributions, declared, paid or otherwise made by SAI or La Mancha to
their respective Stockholders, except as set forth in Schedule 6(f) hereto,
except accrued salaries in the ordinary and usual course of business at rates
not in excess of rates in effect during the period ended November 30, 2011.  At
November 30, 2011, neither SAI nor La Mancha had any liabilities, absolute or
contingent which are not shown or provided for in the respective balance sheets
as of that date.

 
 
(g)
Annexed hereto as Exhibit B is a list of all material contracts and other
documents to which either SAI or La Mancha are a party.  Excepting only the
contracts and documents included in said list, SAI and La Mancha are not parties
to any written or oral (i) contract not made in the ordinary course of business;
(ii) employment contracts; (iii) contract with any labor union or association;
(iv) bonus, pension, profit sharing, retirement, stock purchase, stock option,
hospitalization, insurance or other plan providing employee benefits; (v) lease
with respect to any property, real or personal, whether as lessor or lessee;
(vi) continuing contract for future purchase of materials, supplies or
equipment; (vii) contracts or commitments for capital expenditures in excess of
$5,000 in the aggregate; (viii) contract continued over a period of more than
one year from its date.  Each of SAI and La Mancha has in all material respects
performed all obligations required to be performed by it to date and is not in
default in any material respect under any franchise, contract, agreement, lease,
or other documents to which it is a party or by which it is bound.

 
 
(h)
Annexed hereto as Exhibit C is a copy of the SAI’s lease of its offices at 100
Cienega  in Santa Fe, New Mexico. This is the only interest in real property
held by SAI or La Mancha.  SAI is in full compliance with the terms of this
lease.    Exhibit C also lists all intellectual property, owned, licensed or
registered in the name of SAI or La Mancha.

 
 
(i)
Annexed hereto as Exhibit D is a list and description of all policies of fire,
liability and other forms of insurance held by SAI and La Mancha.  Valid
policies for such insurance will be outstanding and duly in force at all times
between the date hereof and the Closing Date.

 
 
(j)
There are no actions, suits or proceedings pending or, to the knowledge of the
Stockholders, threatened against or affecting SAI and La Mancha or the
Stockholders’ respective interests in SAI and La Mancha.

 
 
(k)
SAI and La Mancha each has duly filed all tax returns required to be filed by it
on or before the Closing Date and has paid all taxes claimed to be due by any
taxing authority.  The amounts set up as provisions for taxes on the respective
balance sheets of SAI and La Mancha at November 30, 2011, if any, are sufficient
for the payment of all accrued and unpaid federal, state, county and local taxes
of SAI and La Mancha whether disputed or not, for the period ended on said date
and for all periods prior thereto. The Stockholders assume full responsibility
for such taxes through December 31, 2011.

 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(l)
Since November 1, 2011, neither SAI nor La Mancha has: (i) issued or sold, or
granted any option or right to purchase, any of its stock, bonds or other
corporate securities, incurred any obligations or liability (absolute or
contingent), except obligations and liabilities incurred in the ordinary course
of business and except obligations under contracts, if any, not made in the
ordinary course of business disclosed in this Agreement or in the exhibits
hereto; (ii) discharged or satisfied any lien or encumbrance, or paid any
obligation or liability (absolute or contingent), other than current liabilities
included in the respective balance sheets of SAI and La Mancha at September 30,
2011 and current liabilities incurred since that date in the ordinary course of
business; (iii) except for increases paid to associates and consultants
performing work under contracts with others, made any general wage or salary
increases; (iv) mortgaged, pledged or subjected to lien or any other
encumbrance, any of its assets, tangible or intangible; (v) sold or transferred
any of its tangible assets or cancelled any debts or claims, except in each case
in the ordinary course of business and in any event not in an aggregate amount
which is material; (vi) sold, assigned or transferred any patents, trademarks,
trade names, copyrights, licenses or other tangible assets; (vii) suffered any
extraordinary losses or waived any rights of substantial value; or (viii)
entered into any transactions other than in the ordinary course of business.
After September 30, 2011, Stockholders purchased from Thomas F. Stratton all of
his SAI and La Mancha Stock and apportioned that stock among themselves
according to the amount of money each of them contributed to the purchase; and
the division of his shares among the Stockholders is reflected in the number of
shares owned by each of them in the total shares appearing beside their names on
the signature page of this Agreement.

 
 
(m)
Each of SAI and La Mancha has all licenses and agreements necessary for it to
carry on its business in the manner in which it is now conducted and is in
compliance with all environmental laws, and not in default under any licenses or
agreements or any laws, rules or zoning ordinances.

 
 
(n)
A list of employee benefit plans of SAI and La Mancha is attached as Exhibit
E.  Except as set forth on Exhibit E, neither SAI nor La Mancha maintains any
plan or arrangement for the benefit of its employees.

 
 
(o)
Neither SAI nor La Mancha needs to obtain the consent of any third party or
governmental authority in connection with the transaction contemplated hereby.

 
 
(p)
Each Stockholder is acquiring the shares of the Sigma Stock for his own account
for investment only and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the Securities Act of 1933, as amended (the "1933
Act").

 
 
(q)
Each Stockholder is an “accredited investor” as that term is defined in Rule
501(a)(3) of Regulation D.

 
 
(r)
Each Stockholder understands that the shares of Sigma Stock are being issued in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws.

 
 
(s)
Each Stockholder has been furnished with or has been given access to all
materials relating to the business, finances and operations of Sigma and
materials relating to the shares which have been requested by such
Stockholder.  Each Stockholder is familiar with the business, operations, and
financial condition of Sigma.  The Stockholders understand that an investment in
Sigma Stock involves a high degree of risk.  Each Stockholder has sought such
accounting, legal and tax advice as he deemed necessary to make an informed
investment decision with respect to the exchange of the SAI Stock and La Mancha
Stock for the Sigma Stock.

 

 
- 4 -

--------------------------------------------------------------------------------

 

 
 
(t)
Each Stockholder understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the shares or the fairness of the exchange of
the shares contemplated hereby, nor have such authorities passed upon or
endorsed the merits of the exchange.

 
 
(u)
Each Stockholder understands that the Sigma Stock has not been and will not be
registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Stockholder shall have delivered to Sigma an
opinion of counsel to the effect that such securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) the Stockholder provides Sigma with reasonable
assurance that such securities can be sold, assigned or transferred in
compliance with an exemption from registration under the 1933 Act.

 
 
7.
Survival of Representations and Warranties:  The representations and warranties
set forth in this Agreement shall remain in full force and effect regardless of
any investigation, verification or approval by any party hereto or anyone acting
on behalf of any party hereto, and shall survive the closing.  The provisions of
this Paragraph may be altered or waived by the parties only by an agreement in
writing making specific reference hereto.

 
 
8.
Representations and Warranties of Sigma:  Sigma represents and warrants as
follows:

 
 
(a)
Sigma is a corporation duly organized and existing and in good standing under
the laws of the State of Nevada, and has corporate power to carry on the
business now conducted by it in said state.

 
 
(b)
All corporate and other proceedings required to be taken by or on the part of
Sigma to authorize it to carry out this Agreement have been, or will prior to
the Closing Date be, duly and properly taken, and this Agreement is a valid and
binding obligation of Sigma.

 
 
(c)
The shares of Sigma Stock at the time of their issuance and delivery to
Stockholders pursuant to this Agreement shall be duly authorized, validly
issued, fully paid and non-assessable shares of Common Stock.

 
 
(d)
Sigma has delivered to Stockholders its 10-Q for the quarter ended

 
 
September 30, 2011.  The financial statements included in such 10-Q were
prepared in accordance with generally accepted accounting principles and such
financial statements present fairly the financial condition of Sigma as of
September 30, 2011 and the results of Sigma’s operations for the quarter ended
September 30, 2001.

 
 
9.
Conditions to Obligations of Sigma:  The obligations of Sigma under this
Agreement are, at the option of Sigma, subject to the conditions that, at or
before the Closing Date:

 
 
(a)
All the terms, covenants and conditions of this Agreement to be complied with
and performed by the Stockholders at or before the Closing Date shall have been
duly complied with and performed.

 
 
(b)
All of the representations and warranties made by the Stockholders herein shall
be true as of the Closing Date with the same force and effect as though such
representations and warranties had been made as of the Closing Date and the
Stockholders shall have delivered to Sigma a certificate to such effect signed
by each of them.

 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(c)
Neither the business, properties nor operations of SAI or La Mancha shall have
been adversely affected in any material way as a result of any fire, accident or
other casualty or any labor disturbance or act of God or the public
enemy.  There shall have been no changes in the business, properties, operations
or financial condition of SAI or La Mancha since September 30, 2011, which would
have an adverse effect on the value of the respective businesses of SAI and La
Mancha.

 
 
(d)
All actions, proceedings, instruments and documents required to carry out this
Agreement or incidental thereto and all other related legal matters shall have
been approved by counsel for Sigma, which approval will not be unreasonably
withheld.

 
 
(e)
All approvals and permissions of regulatory agencies required of Sigma in order
for it to issue shares of Sigma and otherwise to carry out this Agreement shall
have been received by Sigma, shall be in full force-and effect and shall be
adequate and appropriate in the opinion of its counsel to authorize the
performance by Sigma required by this Agreement.

 
 
(f)
Sigma shall have received written representations from each of the Stockholders,
dated the `Closing Date, to the effect that such Stockholder is acquiring the
shares of Sigma Stock for investment and without any intention to resell or
distribute any thereof and that he understands that the certificates
representing the Sigma Stock will bear a restrictive legend relating to
compliance with the Securities Act of 1933, as amended.

 
 
10.
Conditions to Obligations of the Stockholders:  The obligations of the
Stockholders under this Agreement are, at the option of the Stockholders,
subject to the condition that, at or before the Closing Date, all the terms,
covenants and conditions of this Agreement that are to be complied with and
performed by Sigma at or before the Closing Date shall have been duly complied
with and performed.

 
 
11.
Actions of SAI or La Mancha Prior to Closing Date:  Prior to the Closing Date,
the Stockholders will not, except in accordance with this agreement, and with
the prior written consent of Sigma, permit SAI or La Mancha to:

 
 
(a)
Issue or sell, or grant any option or right to purchase, any of its stock, or
other corporate securities (this paragraph does not preclude the already
completed purchase by the Stockholders of all of the SAI and La Mancha stock of
Thomas F. Stratton).

 
 
(b)
Incur any obligations or liabilities (absolute or contingent), except
obligations and liabilities incurred in the ordinary course of business or
liabilities for capital expenditures not exceeding $5,000 in the aggregate.

 
 
(c)
Discharge or satisfy any lien or encumbrance, or pay any obligation or liability
(absolute or contingent) other than current liabilities included in the balance
sheets of SAI or La Mancha at September 30, 2011, current liabilities incurred
since that date in the ordinary course of business and for capital expenditures
permitted by this Agreement.

 
 
(d)
Mortgage, pledge or subject to lien or to any other encumbrance (other than the
lien of taxes not yet payable), any of its assets, tangible or intangible.

 
 
(e)
Sell or transfer any of its tangible assets or cancel any debts or claims,
except in each case in the ordinary course of business and provided that all
such sales, transfers and cancellations, in the aggregate, shall not be
material;

 
 
(f)
Sell, assign or transfer any patents, trademarks, trade names, copyrights,
licenses or other intangible assets;

 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
(g)
Waive any right of any substantial value; or

 
 
(h)
Enter into any transaction other than in the ordinary course of business.

 
12.         Indemnification from Liabilities:
 
 
(a)
The Stockholders shall indemnify Sigma and SAI or La Mancha against and hold
each of them harmless from and against and in respect of any or all of the
following:

 
 
(i)
Any and all liabilities of SAI or La Mancha of every kind and description,
absolute or contingent which are not disclosed on the balance sheets of SAI or
La Mancha at November  30, 2011, not disclosed on Exhibit B to this Agreement.

 
 
(ii)
Any and all damage or deficiency resulting in the event that any of the
representations and warranties made by the Stockholders in this Agreement or in
any statement or certificate furnished in connection with the transactions
contemplated hereby, or as of the Closing Date as required hereunder, shall be
determined to be untrue, and in such event, Stockholders will pay to Sigma an
amount equal to the amount which it would cost at the time of discovery to put
Sigma or SAI or La Mancha in a position that it or they would have been in had
such representation or warranty been true and correct.

 
 
(b)
Sigma shall indemnify the Stockholders against and hold each of them harmless
from and against and in respect of any and all damage or deficiency resulting in
the event that any of the representations and warranties made by Sigma in this
Agreement or in any statement or certificate furnished in connection with the
transactions contemplated hereby, or as of the Closing Date as required
hereunder, shall be determined to be untrue, and in such event, Sigma will pay
to the Stockholders an amount equal to the amount which it would cost at the
time of discovery to put the Stockholders in a position that they would have
been in had such representation or warranty been true and correct.

 
 
13.
Covenant Not to Compete:  The Stockholders, and each of them, covenant and agree
not to carry on anywhere in any county in any state in which Sigma or SAI or La
Mancha is conducting business, or in any state in the United States, either for
himself, or as a member of any partnership or as a stockholder, director,
officer, agent or employee of another person, firm or corporation or otherwise,
any business similar to that now carried on by SAI or La Mancha during a period
of five years following the Closing Date.  Individual Stockholders will continue
to be able to participate on various review committes and advisory panels as
they have in the past. In the event this covenant not to compete is held
unenforceable or invalid as to any part, the remaining portions of the covenant
shall nevertheless remain valid and in full force and effect.

 
14.         Miscellaneous:
 
 
(a)
Sigma and the Stockholders shall consult with each other before issuing any
press release or other public statements with respect to this Agreement.

 
 
(b)
The Stockholders shall indemnify Sigma against and hold it harmless from any and
all liabilities (including, without limitation, reasonable counsel fees and
other reasonable costs of defending against such liabilities) to any person,
firm or corporation for any brokerage commission or finders’ fee in connection
with any of the transactions contemplated by this Agreement, arising out of acts
of the Stockholders, and Sigma shall similarly indemnify the Stockholders
against and hold them harmless from any and all such liabilities arising out of
acts of Sigma.

 
 
(c)
The Stockholders will, at any time and from time to time after the Closing Date,
upon request of Sigma, to execute, acknowledge and deliver all such further
acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be required to convey and transfer to and vest in Sigma and
protect the right, title and interest in and enjoyment of all the SAI Stock or
La Mancha Stock intended to be assigned, transferred and conveyed pursuant to
this agreement. Sigma will provide the same post closing assistance as described
in this paragraph for Stockholders as is to be provided it by Stockholders to
Sigma to protect Stockholders right, title and interest in and enjoyment of
Sigma Stock to be transferred to Stockholders pursuant to this Agreement.

 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
(d)
Subject to the terms and conditions hereof, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

 
 
(e)
Any notice, instruction or other document to be given hereunder to any party
shall be in writing and delivered personally or sent by registered or certified
mail, postage prepaid, as follows:

 
To the Shareholders of SAI and La Mancha:
c/o Sumner Associates, Inc.
100 Cienega, Suite D
Santa Fe, New Mexico 87501


To SAI and La Mancha:
100 Cienega, Suite D
Santa Fe, New Mexico 87501


To: Sigma Labs, Inc.
3900 Paseo Del Sol
Santa Fe, New Mexico 87507






(Signatures on following page)







 
- 8 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 


 
SIGMA LABS, INC.
 
By: /s/ James A. Stout
James A. Stout
Chairman of the Board


 
SIGMA LABS, INC.
 
By: /s/ Richard Mah
Richard Mah
Chief Executive Officer


 
 
STOCKHOLDERS:
 
Shares of SAI
Shares of La Mancha
       
 /s/ Richard Lawrence
 
1,200
1489
Richard Lawrence
             
 /s/ Allen S. Mason
 
1,874
2,429
Allen S. Mason
             
 /s/ Michael M. Thacker
 
1,175
2,885
Michael M. Thacker
             
 /s/ Damon Giovanielli
 
4,375
5,998
Damon Giovanielli
             
 /s/ Gordon Sumner, Jr.
 
1,376
1,424
Gordon Sumner, Jr.
                     

- 9 -

--------------------------------------------------------------------------------

 